Citation Nr: 0939228	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for right upper extremity peripheral neuropathy.  

2.  Entitlement to an initial evaluation in excess of 0 
percent for left upper extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for peripheral neuropathy of the right and 
left upper extremity was established in an August 2005 rating 
decision and the agency of original jurisdiction (AOJ) 
assigned a 0 percent disability rating for the right upper 
extremity and a 0 percent disability rating for the left 
upper extremity under Diagnostic Codes 8599-8515.  The Board 
notes that Diagnostic Code 8599 indicates the condition is 
unlisted and is rated under a closely related disease or 
injury.  38 C.F.R. § 4.27.  Diagnostic Code 8515 pertains to 
paralysis of the median nerve.  The Veteran contends that his 
symptoms have increased in severity, causing increased pain 
and loss of grip strength.  

Under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve, for both the dominant or major hand, and the 
nondominant or minor hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation.  Moderate 
incomplete paralysis of the median nerve of the major hand 
warrants a 30 percent evaluation, and a 20 percent rating for 
the minor hand.  Severe incomplete paralysis of the median 
nerve of the major hand warrants a 50 percent rating and a 40 
percent rating is warranted for the minor hand.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability 
to make a fist, and the index and middle finger remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances warrants a 70 percent evaluation 
for the major hand and a 60 percent evaluation for the minor 
hand.  38 C.F.R. § 4.124a (2009).

The Veteran was afforded a VA examination in July 2005 and 
while the mere passage of time does not render an examination 
inadequate, in this case, the Veteran asserts that his 
symptoms are worse, as reflected in the March 2006 notice of 
disagreement.  In addition, the record, to include the 
October 2006 VA Form 9, raises the issue of entitlement to a 
total rating based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record).  Further development is necessary for a 
determination as to the degree of impairment due to 
peripheral neuropathy of the right upper extremity and as to 
the degree of impairment due to peripheral neuropathy of the 
left upper extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to peripheral 
neuropathy of the right upper extremity 
and of the left upper extremity.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to peripheral neuropathy of the right 
upper extremity and due to peripheral 
neuropathy of the left upper extremity, to 
include in terms of whether the impairment 
is of a mild, moderate or severe degree 
and/or whether there is complete paralysis 
of the median nerve, as well as an opinion 
as to any impact on employability.  A 
complete rationale should accompany all 
opinions provided.  

2.  In light of the above, the claims 
should be readjudicated, to include a 
determination in regard to entitlement to 
a TDIU.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

